United States Court of Appeals
                        For the First Circuit

No. 12-2450

          ORLANDO ALEJANDRO-ORTIZ and SONIA RODRÍGUEZ-JIMÉNEZ;
       J.A.A.R., minor represented by Orlando Alejandro-Ortiz and
    Sonia Rodríguez-Jiménez, parents; B.A.R., minor represented by
     Orlando Alejandro-Ortiz and Sonia Rodríguez-Jiménez, parents,

                        Plaintiffs, Appellees,

                                  v.

            PUERTO RICO ELECTRIC POWER AUTHORITY (PREPA),

                        Defendant, Appellant,

       AMERICAN INTERNATIONAL INSURANCE COMPANY OF PUERTO RICO,

                              Defendant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

         [Hon. Silvia L. Carreño-Coll, U.S. Magistrate Judge]


                                Before
                  Torruella, Baldock,* and Thompson,
                           Circuit Judges.


     Adrian Moll-Lugo, on brief for appellant.
     David Efron, Joanne V. Gonzáles-Varón, and Law Offices of
David Efron, P.C., on brief for appellees.



                            June 20, 2014




*
     Of the Tenth Circuit, sitting by designation.
              TORRUELLA, Circuit Judge. We review the district court's

denial   of     defendant-appellant    Puerto     Rico   Power   Authority's

("PREPA") Rule 50(a) motion for judgment as a matter of law.           Fed.

R. Civ. P. 50(a).      Plaintiffs, a husband and wife suing in their

own name and on behalf of their minor children, complained of

injuries brought about by a power line, owned by PREPA, with which

the husband came into contact.              This appeal concerns only the

claims of the wife, Sonia Rodríguez-Jiménez ("Rodríguez").

              Rodríguez's claims are time barred by the Puerto Rico

one-year statute of limitations.        P.R. Laws Ann. tit. 31, § 5298.

After thoughtful analysis of Puerto Rico Supreme Court case law,

and of our own precedent, we find that the jury should have never

been led down the path towards deliberation on Rodríguez's claims.

Accordingly, we reverse the district court's denial of PREPA's Rule

50(a) motion, and we grant PREPA judgment as a matter law.

                              I.   Background

              Orlando Alejandro-Ortiz ("Alejandro") worked as a garbage

collector, and on May 6, 2008, he was on the job in the town of

Aguas Buenas, Puerto Rico.         While on the road, he and his work

companions came to a stop as they approached a downed power line

blocking their path.      Contrary to his own employer's protocol --

and perhaps to common sense -- Alejandro endeavored to resolve the

matter himself. Alejandro tied a rope to the power line and looped

the rope over another higher hanging wire, so as to create a pulley


                                      -2-
mechanism.    He then proceeded to hoist the downed power line up to

a suitable height for their truck to pass, but was unable to

complete the task.         Alejandro received a powerful electrical

discharge and was immediately rushed to the hospital.

             That same day, Rodríguez arrived at the hospital to tend

to her husband. Upon arrival she learned that her husband had been

injured by an electric shock while handling a live wire.

             The next month, Rodríguez sought advice from her priest.

The cleric told Rodríguez that he believed she had a cause of

action against PREPA, and advised her to visit an attorney.

Rodríguez did just that, seeking counsel from an attorney by the

name of Pedro Cruz, also in June of 2008.

             Exactly what was discussed at Rodríguez's consultation is

unknown. Suffice it to say that, during trial, Rodríguez testified

that she left with the impression, given by Counsel Cruz, that she

in fact did not have a cause of action.              Consequently, Rodríguez

laid the matter to rest.

             Later,   at   the   end   of    2009,   Rodríguez   received   an

apparently unsolicited call from one Ricky Espinosa, Esq.            Counsel

Espinosa informed Rodríguez that she indeed had a cause of action

stemming from the emotional anguish she suffered due to her

spouse's injuries from his encounter with the power line on May 6,

2008.   How Counsel Espinosa, in Texas, learned of Rodríguez's woes

is, apparently, a mystery.


                                       -3-
          Rodríguez and Alejandro, suing on their own behalf and

that of their minor children, filed suit against PREPA, and its

insurer Chartis,1 on April 16, 2010.        On September 20, 2011 the

parties informed the district court that Chartis had settled with

plaintiffs2 all claims in excess of one million dollars -- PREPA is

self-insured up to that amount.     Trial ensued.

          At the close of plaintiffs' case in chief, PREPA moved

the district court for judgment as a matter of law.      PREPA argued,

as it does now, that Rodríguez's claims were time barred by the

Puerto Rico one-year statute of limitations.       P.R. Laws Ann. tit.

31, § 5298.   The district court reserved its ruling on the motion,

and trial continued.

          At the close of all the evidence, the district court

denied PREPA's Rule 50(a) motion.       The court noted that Rodríguez,

according to her own testimony, learned of her husband's injuries

on the day of the accident, May 6, 2008.      That same day, Rodríguez

also learned that Alejandro's injuries had been caused by an

electrical discharge received during his attempt at clearing a

downed power line from the road.        Thus, the court continued, the

statute of limitations period began to run that same day, and, in



1
   At the time named American International Insurance Company of
Puerto Rico.
2
   Though the parties are also at odds on whether the settlement
agreement encompassed Rodríguez's claims, given our conclusion
today, the issue is moot.

                                  -4-
order to preserve her claims, Rodríguez was obligated to file suit

within the year, or by May 7, 2009.           The court then noted that

Rodríguez did not file suit until April 16, 2010. That should have

been the end of it.

          However, the district court then reasoned that "the

determination of whether Rodríguez's claims are time barred thus

becomes a discussion of whether she exercised due diligence in

prosecuting   her   claims,"   a   question   of   fact   for   the   jury.

Presumably, the district court figured this to be the proper

inquiry because Rodríguez had explained that the reason for her

delay in filing suit was the impression, given by Counsel Cruz,

that she "did not have a case."

          Accordingly, the district court ordered the jury to

retire with instructions and a verdict form that asked whether

Rodríguez had been reasonably diligent in pursuing her claims. The

jury answered the question in the affirmative, found PREPA liable,

and awarded plaintiffs $3,465,000. At that time, PREPA renewed its

Rule 50 motion.     Fed. R. Civ. P. 50(b).

          The district court denied the Rule 50(b) motion on much

the same grounds as the earlier Rule 50(a) motion.          Relying on our

decisions in Villarini-García v. Hosp. del Maestro, Inc., 8 F.3d 81

(1st Cir. 1993), and Rodríguez-Surís v. Montesinos, 123 F.3d 10

(1st Cir. 1997), the district court reiterated its belief that the

relevant inquiry was whether Rodríguez acted diligently in pursuing


                                    -5-
her claims. The court concluded that there was sufficient evidence

for the jury to have answered the inquiry in the affirmative.

PREPA's timely appeal followed.3

                            II.    Discussion

            We review the denial of a Rule 50(a) motion for judgment

as a matter of law de novo.       Monteagudo v. Asociación de Empleados

del Estado Libre Asociado, 554 F.3d 164, 170 (1st Cir. 2009).           We

examine the evidence in the light most favorable to the nonmovant

and will grant the motion only "when the evidence points so

strongly and overwhelmingly in favor of the moving party that no

reasonable jury could have returned a verdict adverse to that

party."   Id. (internal quotation marks omitted).

            This   appeal   arises    from   a   diversity   action   and,

accordingly, we must apply state substantive law and federal rules

for procedural matters.      Hoyos v. Telecorp Communications, Inc.,

488 F.3d 1, 5 (1st Cir. 2007) (citing Gasperini v. Ctr. for

Humanities, Inc., 518 U.S. 415, 427 (1996); and Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 92 (1938) (Reed, J., concurring in part)).

When sitting in diversity, "our objective is solely to determine

what is the law as indicated by [the commonwealth's] authoritative

sources,"   Rodríguez-Surís, 123 F.3d at 13, and we are "absolutely



3
  Post-trial, the court also denied PREPA's Rule 59(b) motion for
new trial and its Rule 60(b) motion for relief from judgment.
Given the result we reach today, we need not address either of
these rulings.

                                     -6-
bound by a current interpretation of that law formulated by the

[commonwealth's] highest tribunal,"       Daigle v. Me. Med. Ctr. Inc.,

14 F.3d 684, 689 (1st Cir. 1994).

          In    Puerto   Rico,   the   statute    of   limitations   is   a

substantive and not a procedural matter.         Olmo v. Young & Rubicam

of P.R., Inc., 110 P.R. Dec. 740, 742 (1981), 10 P.R. Offic. Trans.
965, 969 (1981).4    It provides that a cause of action for civil

liability will expire and become legally unenforceable one year

from the "time the aggrieved person had knowledge thereof."          P.R.

Laws Ann. tit. 31, § 5298.       According to the Puerto Rico Supreme

Court, a plaintiff will have "knowledge" of her claim once she has

actual knowledge of both the injury and of the identity of the

person who caused it.      Colón Prieto v. Géigel, 15 P.R. Offic.

Trans. 313, 330-31 (1984).       Finally, "[i]f a plaintiff brings an

action more than a year after the injury took place, she bears the

burden of proving that she lacked the requisite 'knowledge' at the

relevant times."    Hodge v. Parke Davis & Co., 833 F.2d 6, 7 (1st

Cir. 1997) (citing Rivera Encarnación v. Estado Libre Asociado de

Puerto Rico, 13 P.R. Offic. Trans. 498, 501-02 (1982)).

          In Rodríguez-Surís we discussed Colón-Prieto at length.

Essentially, we deconstructed the concept of knowledge into three

components. 123 F.3d at 13-17.



4
   Hereinafter, citations to Puerto Rico cases will be to P.R.
Offic. Trans., when available.

                                    -7-
            First, actual knowledge occurs when a plaintiff is "aware

of all the necessary facts and the existence of a likelihood of a

legal cause of action."       Id. at 14.      We clearly stated that the

Supreme Court of Puerto Rico explained in Colón-Prieto that this is

tantamount to the plaintiff having knowledge of the injury and of

the identity of the author of the injury.         Id. at 15.

            Second, we illustrated the concept of deemed knowledge,

an objective inquiry where the plaintiff, while not having actual

knowledge, is deemed to be on notice of her cause of action if she

is aware of certain facts that, with the exercise of due diligence,

should lead her to acquire actual knowledge of her cause of action.

Id. at 16. The concept of deemed knowledge is essentially parlance

for the discovery rule, which stands for the proposition that

"[t]he one-year [statute of limitations] does not begin to run

until the plaintiff possesses, or with due diligence would possess,

information sufficient to permit suit."         Villarini-García, 8 F.3d

at 84.

            Finally, we noted that Puerto Rico law provides an

exception     to   the   applicability   of    both   modalities    of    the

"knowledge"    requirement.      Where   the    tortfeasor,    by   way   of

assurances and representations, persuades the plaintiff to refrain

from filing suit, or otherwise conceals from the plaintiff the

facts necessary for her to acquire knowledge, the statute of

limitations will be tolled.      Rodríguez-Surís, 123 F.3d at 16 ("If


                                   -8-
a plaintiff's suspicions that she may have been the victim of a

tort are assuaged by assurances made by the person who caused the

injury, a plaintiff will not be held responsible for failing to

pursue her claim more aggressively." (citing Colón Prieto, 15 P.R.

Offic. Trans. at 329-30)).

            With this framework in mind, it becomes clear that

Rodríguez's cause of action expired on May 7, 2009.                 Rodríguez

learned of her husband's injuries, the cause of her own emotional

pain, on the day of the accident -- May 6, 2008.            That same day,

she learned that Alejandro's injuries had been caused by his

encounter with a power line. PREPA is charged with the distribution

of electrical power throughout Puerto Rico.                P.R. Laws Ann.

tit. 22, § 196.     That power lines in Puerto Rico are the property

of PREPA would be a foregone conclusion to virtually any island

resident.      It was at that time, therefore, that she acquired

knowledge of the injury and of the identity of the tortfeasor. See

P.R. Laws Ann. tit. 31, § 5298; Colón Prieto, 15 P.R. Offic. Trans.

at   330-31.      At   that   moment,    Rodríguez   acquired       sufficient

information to bring suit, and the clock began to tick.                  Colón

Prieto, 15 P.R. Offic. Trans. at 330-31.           Accordingly, by May 7,

2009, the statute of limitations on Rodríguez's cause of action had

run.

            However,   the    district    court   opted   for   a    different

approach.      Though it is undisputed that Rodríguez learned that


                                    -9-
Alejandro's injuries had been caused by PREPA's power line on the

day of the accident, the district court did not find she acquired

the requisite actual knowledge on May 6, 2008.   Quoting Rodríguez-

Surís, the district court instead asked whether Rodríguez had

knowledge of the "likelihood of legal liability."   See Rodríguez-

Surís, 123 F.3d at 13-14 ("If a plaintiff is not aware of some

reasonable likelihood of legal liability on the part of the person

or entity that caused the injury, the statute of limitations will

be tolled.").   Fully crediting Rodríguez's testimony that she did

not know of PREPA's liability, the district court then asked

whether Rodríguez pursued her claims with reasonable diligence.

          In Rodríguez-Surís, recipients of collagen injections

sued the manufacturer of the substance and the cosmetologist who

administered it for injuries to their respective faces. Id. at 12,

17.   The district court granted summary judgment in favor of

defendants, finding that the statute of limitations had run on

plaintiffs' claims.    Id. at 20.     We reversed, and found that

defendant Montesino's assurances to the plaintiffs that their

injuries would subside, if reasonably relied on -- a question for

the jury -- would have tolled the statute of limitations.   Id. at

22-23.

          We disagree with the district court's reliance on the

phrase "likelihood of legal liability" from Rodríguez-Surís in

framing the knowledge inquiry in the present case; a plaintiff's


                               -10-
perception of the probability of legal liability does not bear upon

the knowledge inquiry.     Indeed, immediately following the quoted

phrase, we clarified that we meant "[i]n other words, [that] a

plaintiff must also have 'knowledge of the author of the injury.'"

Id. at 14.    We again addressed the misquoted phrase in González-

Pérez v. Hospital Interamericano de Medicina Avanzada (HIMA), 355
F.3d 1 (1st Cir. 2004), and rejected any reading of it that

suggests that the statute of limitations begins running only once

the   plaintiff is confident she has a "case worth pursuing."        Id.

at 4.    We reiterated that a claim accrues, and the statute of

limitations begins running, once the plaintiff learns of the injury

and the identity of the tortfeasor.           Id. at 4 n.5. (quoting

Rodríguez-Surís, 123 F.3d at 13-14).           No other elements are

required.

            Notwithstanding this clarification and the fact that

Rodríguez learned of her husband's accident with PREPA's power line

on the same day it occurred, the district court answered the

actual-knowledge inquiry in the negative.5         However, the district

court   should   have   found   that   Rodríguez   possessed   sufficient

information to permit suit on the day of the accident, May 6, 2008,



5
  The district court did not altogether ignore our explanation of
the phrase. It reversed the order of the passage, overlooked the
following sentence, and apparently took our exposition to mean that
knowledge of the author of the injury requires that the plaintiff
know the identity of the tortfeasor, and, additionally, awareness
of some probability that the tortfeasor may be legally liable.

                                   -11-
and that by May 7, 2009, her cause of action had expired.              Colón

Prieto, 15 P.R. Offic. Trans. at 330-31.             Accordingly, there

remained no question for the jury to answer regarding Rodríguez's

claims.

            Assuming, arguendo, that Rodríguez did not acquire actual

knowledge on May 6, 2008 -- because she was somehow unaware of the

identity of the owner of the power line -- it would then become

relevant to address the deemed-knowledge inquiry as to the identity

of the tortfeasor.      See Rodríguez-Surís, 123 F.3d at 14.      That is,

there being no dispute as to when Rodríguez acquired knowledge of

the injury, the question by the district court should have been

whether she was diligent in ascertaining the identity of the

tortfeasor; this would have provided Rodríguez with sufficient

information to bring suit.     Colón Prieto, 15 P.R. Offic. Trans. at

330-31 ("[T]he statute of limitations is triggered off by the

notice of the injury, plus notice of the person who caused it.")

(emphasis    omitted)    (internal    quotation   marks    and   citations

omitted). A mere glance at her electricity bill would have allowed

Rodríguez to discover that the owner of the power line was PREPA.

Therefore,   even   under   the   rather    outlandish    assumption    that

Rodríguez did not actually know that PREPA was responsible for the

power line, the statute of limitations for Rodriguez's claims began

to run on May 6, 2008.




                                     -12-
          That an attorney counseled Rodríguez against suit is of

little consequence in her case.        According to the Puerto Rico

Supreme Court, only the assurances of the tortfeasor, and not those

of a third party, could have had any effect on the statute of

limitations then running on her cause of action.    Colón Prieto, 15
P.R. Offic. Trans. at 329-30.   This is the law in Puerto Rico, and

with good reason.   The chief purpose of the statute of limitations

is to provide resolution and stability to potential litigants, so

that persons are not exposed indefinitely to the threat of suit.

Cintrón v. Commonwealth of Puerto Rico, 127 P.R. Dec. 582, 588

(1990), 27 P.R. Offic. Trans. __ ("[T]he principal purpose of a

statute of limitations is to secure the economic and social

stability of bilateral relations by encouraging swift claims for

the performance of contractual or legal obligations and thus

procure the tranquility of the defendant against the eternal threat

of civil suit.") (citations omitted).    A cause of action ought not

be Damocles's sword.

          Finally, a person in a position similar to that in which

Rodríguez found herself after the accident is not without recourse.

"Prescription of actions is interrupted by their institution before

the courts, by extrajudicial claim of the creditor, and by any act

of acknowledgment of the debt by the debtor."    P.R. Laws Ann. tit.

31, § 5303.   A plaintiff who is aware of her injury and of the

identity of the person who caused it, but is not entirely convinced


                                -13-
of the legal implications of her circumstances, may toll the

statute of limitations by either filing suit, or by making an

extrajudicial claim.   See Tokyo Marine & Fire Ins. Co. v. Pérez &

Cía. de P.R., Inc., 142 F.3d 1, 4 (1st Cir. 1998).   Thus, a letter

to PREPA might have sufficed to toll the statute of limitations and

would have provided Rodríguez additional time to gather more

information on her claims, though clearly, none was needed.6

          We took care in Rodríguez-Surís to dispel the notion that

the statute of limitations only begins running once the plaintiff

has assessed whether her claim has merit.     Rodríguez-Surís, 123
F.3d at 13-14.    She need only learn of the injury and of the

identity of the tortfeasor.   Id.   And, given the Supreme Court of

Puerto Rico's repeated assertions to that effect, we could not have

held otherwise.   See, e.g., Vera Morales v. Dr. Bravo, 161 P.R.

Dec. 308, 328 (2004) 61 P.R. Offic. Trans. __ (holding that the

statute of limitations for torts begins to run when the plaintiff

learns of the elements necessary to bring suit -- that is, the

injury and the identity of the tortfeasor); Montañez v. Hosp.

Metropolitano, 157 P.R. Dec. 96, 106 (2002), 57 P.R. Offic. Trans.
6
    Relying on Puerto Rico Supreme Court precedent, we have
explained that, in order to toll the statute of limitations, the
extrajudicial claim "must be made by the holder of the substantive
right (or his legal representative), it must be addressed to the
debtor or passive subject of the right, not to a third party, and
it must require or demand the same conduct or relief ultimately
sought in the subsequent lawsuit." Tokyo Marine, 142 F.3d at 4.
(internal quotation marks and alterations omitted).

                               -14-
__ (same); Cooperativa de Seguros Múltiples v. Carlo Marrero, 182
P.R. Dec. 411, 426-27 (2011), 82 P.R. Offic. Trans. __ (finding

that the statute of limitations began to run on plaintiff's cause

of action on same day of accident, where plaintiff learned of his

injuries and of the identity of the tortfeasor on that same day).

Accordingly, on May 6, 2008, once Rodríguez learned of the accident

and that it was caused by a power line owned by PREPA, she had all

the necessary elements to bring suit.    On May 7, 2009, it became

too late for her to bring that claim.

                         III.   Conclusion

           We hold Rodríguez's cause of action expired on May 9,

2009, and PREPA is entitled to judgment as a matter of law as to

her claims.   Therefore, we reverse in part the judgment of the

district court, vacate the award on Rodríguez's claims, and remand

to the district court for entry of judgment accordingly.     It is so

ordered.   Each party will bear their own costs.

           Reversed in part, Vacated in part and Remanded.




                                -15-